DISSENTING OPINION.
REYNOLDS, P. J.
I am unable, on reconsideration of the case, even with the very carefully prepared opinion of my Brother Allen before me, to which I have given full consideration, to come to any other conclusion than that arrived at on the former hearing of this case, and still am of the opinion that the judgment of the circuit court should be reversed and the cause remanded for further proceedings. My Brother Allen has set out verbatim the charging part of the petition in the case. He also summarizes the answer as pleading contributory negligence.
My Brother Allen has set out a summary of the testimony but I think it well to give it more fully, italicizing portions of it.
That of plaintiff herself was to the effect that she wanted to board the car at Seventh and Morgan streets on the day named and signaled the motorman to stop the car; that he stopped; that she got her right foot on the step of the car and was dragged, the car jerking her backward; that the motorman had started the car before she got on; that she had hold of the handrail of the car with her left hand, and a man held her *528by the arm and kept her on the car until it had run, as it seemed to her, from sixty-five to seventy-five feet. On cross-examination plaintiff testified that she was standing on the pavement when she signaled the car, on the side of the crossing where the car regularly stopped; when she signalled the motorman stopped for her, and that she got one foot on the car and one hand hold of the rail, when the car started up suddenly before she could get any further ,and when the car afterwards stopped she still had hold of the center post and had one foot on the step. Her right foot was on the step and her left foot not clear from the ground; that before she succeeded in getting clear up on to the car it stopped, when about sixty-five feet or something like that from where it had started when she first attempted to board it.
A witness called for plaintiff testified that he was standing on the back platform of this car; that the car started with a rush as plaintiff was about to step on the oar but it had started and she grabbed for the rail or upright rod and held it and ran along with the car until somebody pulled the signal rope and stopped the car. The car had run probably twenty feet and plaintiff “kind of fell back” on to the step of the car and a gentleman standing alongside of witness jumped over and reached with his arm and caught plaintiff before she fell. By that time the car had stopped and plaintiff straightened up and walked over by the sidewalk and stood there. This witness testified that he thought, when the car started forward, that plaintiff had both feet on the ground and that she ran along with the car. On cross-examination he testified that he thought the car was already in motion when plaintiff took hold of the rod or grabbed for it and tried to get on the car; that the car had stopped within fifteen or twenty feet after she had attempted to board it and that she was not dragged; that the. car had stopped at the corner to take on passengers and that while it was *529stopped there plaintiff came ont and started to get on; that it started off just about the time plaintiff reached for the rail but she grabbed it, held on to it, and the car started off with a rush and went probably fifteen or twenty feet, when somebody pulled the bell cord and the car stopped very suddenly. When the car first stopped plaintiff had left the sidewalk and was coming toward it; she was probably ten or fifteen feet from it when it stopped.
Except the testimony of the physicians who had attended her, this is the substance of the evidence for plaintiff.
The evidence for defendant tended to show that plaintiff had attempted to get on the car while it was in motion; that she had started out from the sidewalk and when she reached the car it was already moving but she caught hold of the rail or rod and attempted to get on the car. This was substantially the testimony of the passenger who was identified as the gentleman who had seized hold of plaintiff and kept her from falling when she attempted to board the car.
My Brother Allen has also set out the instruction given by the court of its own motion as well as the instruction asked by appellant and refused, and the instruction asked by appellant but modified by the court. I repeat what I have said in my former opinion in this case, that in the light of the decision of our Supreme Court in Peck v. St. Louis Transit Co., 178 Mo. 617, 77 S. W. 736, we are compelled to hold that it was error to refuse the instructions asked by defendant. In the Peck case there was a verdict and judgment for defendant and plaintiff appealed, the assigned error being to the giving of two instructions at the instance of defendant. It was complained of these instructions that they narrowed the issue, narrowed the inquiry to the specific, particular, act of negligence charged. They will be found in full 'on page *530624 of the report of the Peck case, supra. Compared with both instructions asked in the case at bar by defendant, and refused, that numbered 5 being refused as asked, they are practically the same. The case is the same with this difference: In the case at bar the attempt of respondent was to board a car, while in the Peck case the attempt of the appellant was to alight from a car. Like error is assigned to these refused instructions by counsel for the respondent as was assigned by counsel for appellant in the Peck case. In the Peck case Judge Valliant (1. c. 626) says that the serious complaint by counsel for appellant against the two instructions which were there .given, is “that they require the jury to find that the •car had actually stopped when the plaintiff was stepping off, and prohibited the finding of a verdict for the plaintiff in case the jury should believe that the •car had slowed down in its motion to such a degree that the plaintiff might, without passing the bounds ■of ordinary prudence, have attempted to alight, and that while doing so a quick motion was suddenly imparted to the car which threw her down.” Reviewing the decision of the court in Ridenhour v. Kansas City Cable Ry. Co., 102 Mo. 270, 13 S. W. 889, 14 S. W. 760, and distinguishing that ease on its facts, its pleadings .and its instructions from those in the Peck case, Judge Valliant continues (l. c. 628) : “But has this plaintiff either by her pleadings, her proof or her instructions, given this defendant any such case to answer ,-as that presented in Ridenhour v. Railroad, above mentioned, or in any of the other cases cited? In her petition she said that the car had stopped, in her evidence she stated the same thing, and in her instructions she founded her right to recover on that condition. The court in its instructions both for the plaintiff and the defendant followed the line plaintiff had marked* out. If there was any error, the plaintiff induced it. No such theory as she now presents was *531offered for the consideration of the trial court during the trial. The plaintiff now insists that although all of her evidence conformed to the letter of her petition and all of her instructions were based on her evidence, yet because the defendant’s witnesses stated that the car had slowed down, she was entitled to have had submitted to the jury the question of whether under the circumstances as detailed by the defendant’s witnesses she was not exercising ordinary care in attempting to alight from the moving car. If it be conceded that she was entitled to have had that question submitted to the jury, she has no right to complain of the court for not submitting it, because she did not ask it. And she has no right to complain of the instructions given at the request of the defendant, because they were in effect only the plaintiff’s instructions turned around so as to show the other side on the same theory.” I have italicized portions of the above that I consider very significant. With this Peck case before us, and it is the last opinion by the Supreme Court on the point here in decision, I can come to no other conclusion than that the court erred in refusing these two instructions asked by defendant. Applying the principle of that decision to the case at bar, the error of the court here consists in refusing to give, under practically the same kind of pleading and the same evidence and the same principal instruction here given at the court’s own motion as covering plaintiff’s case, these instructions asked by the defendant.
It is claimed that the Peck case has never been cited by our Supreme Court in any subsequent case, and we are referred to several decisions of our court and of the Kansas City Court of Appeals which it is claimed lay down a different rule. But I find no reference to any subsequent decision of the Supreme Court which can be construed as modifying or overruling the decision in the Peck case. Whatever may be the decisions of our own or of the Kansas City Court of *532Appeals, and without conceding that they are contrary to that in the Peck case, we are bound to follow that decision as the last and controlling decision on the very question now before us.
I think that the error into which my learned brethren have fallen in this case is in placing too much stress upon what is said by Judge Valliani in the Peck case, supra, as to plaintiff being estopped to complain of the instructions given at the instance of the respondent in that case. It is true that that is referred to as an element controlling the decision in that case but as I read that opinion it is only one of the elements in it. The phrases in that opinion which I have italicized, to my mind, demonstrate that Judge Valliant had in mind not merely the question of the instructions, but the pleading and the evidence. In the case at bar the averments in the petition are plain and specific, to the effect that plaintiff “signalled the motorman in charge of one of defendant’s cars . . . to stop said car at the north side of Morgan street, . . . for the purpose of enabling her to board said car and become a passenger thereon, and that said motorman did stop said car at said point. That while said car was so stopped, plaintiff, with due care and caution on her part, started to get on the same, and that while the plaintiff was so engaged, defendant, through its agents and servants, did, before plaintiff had a reasonable time to which to get safely on said car, negligently and carelessly start said car, thereby hurling and throwing plaintiff backwards with great force and violence, and dragging her, causing the injuries herein complained of. And for further allegation of negligence, plaintiff says that defendant, through its agents and servants, negligently and carelessly failed to allow plaintiff a reasonable time to get safely on said car, before starting it, and said defendant, through its agents and servants, negligently and recklessly started said car, while plaintiff was, with *533due care and caution on her part, in the act of getting on same, thereby,” etc. (The italics are mine.)
Unlike Ridenhour v. Kansas City Cable Ry. Co., supra, the averments that the car was at a stop are of the substance and not mere matter of inducement.
The testimony of plaintiff herself, as also that given by her own witnesses, is on the theory that plaintiff tried to board the car while it was at a stop. But there was distinct testimony to the contrary; testimony to the effect that when plaintiff attempted to board it, the car had started and was already in motion. Hence, considering the averments of the petition and the testimony in the case, it is impossible for me to arrive at any other conclusion than that plaintiff put her case before the jury by her pleading and her testimony, on the distinct ground that she had attempted to board a car which had come to a stop, and, that while she was in the act of boarding it, it had started. I can come to no conclusion other than that that being so, appellant was entitled to the instructions which it asked in the form in which it asked them.
The rule that you cannot sue on one cause of action and recover on another, is so reasonable that it would seem no one would deny it; it has been recognized and enforced in very many decisions of our Supreme Court and of our other appellate courts, including our own. I cannot but think that my learned associates have overlooked it here. Nor can I agree that if respondent made her case by proving that the car was in slow movement, “nearly” at a standstill, when she attempted to board it. If the car was moving, was in motion, when she attempted to board it, then plaintiff could not, under the averments of her petition, recover. If it was not at a stop and she attempted to board it, her case must fail. The degree of motion has no bearing on the issue made by the pleading.
*534My conclusion upon the whole case is, as before announcement, that the judgment of the circuit court should be reversed and the cause remanded for further proceedings. Inasmuch, however, as my learned Brethren are of the contrary opinion and decide otherwise, deeming that decision contrary to the decision of the Supreme Court in the Peck case, supra, I, respectfully ask that this cause be certified and transferred to the Supreme Court for its determination.